Citation Nr: 0012397	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.


FINDING OF FACT

There is evidence of a current medical diagnosis of PTSD, 
reported inservice stressors alleged to have caused the PTSD, 
and medical evidence which generally relates the current 
diagnosis of PTSD to inservice events.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Law & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

A claim for service connection for PTSD is well grounded when 
the veteran has submitted:  (1) medical evidence of a current 
diagnosis of PTSD; (2) lay evidence (presumed credible for 
these purposes) of an inservice stressor(s); and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet. App. 353, 357 (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)); 
see also Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f) 
(1999).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (DSM-IV criteria for diagnosis); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999); Moreau v. Brown, 
9 Vet. App. 389 (1996).  As amended, section 3.304(f) 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 1991).

The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim, the establishment of which 
is necessary to trigger VA's statutory duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO assisted the veteran in developing facts 
pertinent to his claim, including scheduling a VA 
examination.  See Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).  Therefore, the Board will consider all the evidence 
of record, including that resulting from VA assistance, in 
determining whether the veteran's claim is well grounded in 
this case.

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for PTSD is well grounded.

First, the Board finds that the claims file contains 
competent evidence of a current diagnosis of PTSD.  This is 
shown by a December 1997 VA examination report, which 
diagnosed the veteran with chronic, severe PTSD, as well as 
by VA PTSD outpatient clinic notes from March to May 1997.

The Board also finds lay evidence of inservice stressors.  In 
a June 1996 statement, VA Form 21-4138, the veteran alleged 
that he witnessed many soldiers get seriously wounded or 
killed in Vietnam, at least one of which was a friend.  He 
also indicated that he was subjected to mortar attacks and 
sniper fire.  These alleged stressors are mentioned in the 
December 1997 VA examination report.

Finally, the claims file contains medical evidence linking 
the current PTSD diagnosis to service, namely to the alleged 
stressors.  The December 1997 VA examination report's PTSD 
diagnosis was based on the above stressors reported by the 
veteran.  Gaines v. West, 11 Vet. App. at 357; see also 
Caluza v. Brown, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f) 
(1999).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C. A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Here, the Board finds that 
further evidentiary development is needed prior to appellate 
review.

In this case, the record contains no express determination by 
the RO as to whether or not the veteran engaged in combat 
with the enemy during service.  Where VA determines from the 
evidence that the veteran did not engage in combat with the 
enemy or where the veteran, even if he did engage in combat, 
is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1999); Zarycki, 6 Vet. App. at 98.  Credible supporting 
evidence of combat may be obtained from many sources, 
including, but not limited to, service records.  There is 
"an almost unlimited field of potential evidence to be used 
to 'support' a determination of combat status." Gaines, 11 
Vet. App. at 359.  However, credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389  (1996).

Although the RO submitted a request to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly U. S. Army & Joint Services Environmental Support 
Group (ESG)) to attempt to verify the veteran's alleged 
stressors, it indicated that his unit of assignment was "Co. 
A 2d Bn 52d Inf 1st Armd Div."  However, that was not the 
veteran's unit while he was in Vietnam.  The veteran served 
in Vietnam from October 1968 to August 1969 and was a member 
of the "Company B, 9th Aviation Battalion, 9th Infantry 
Division."  While the USASCRUR returned operational reports 
from the 9th Infantry Division, a specific search for 
information on Company B of the 9th Aviation Battalion was 
not accomplished and only the operational reports from 
November 1968 through April 1969 are of record.  Moreover, 
the USASCRUR cover letter specifically indicates that more 
information concerning an "Andrew Bryant," a fellow 
serviceperson whom the veteran indicated was killed, was 
needed.  It also states that Morning Reports (MRs) may verify 
certain wounded or killed service personnel; however, no MRs 
were requested by the RO.

The Board finds also that further development of the record 
is needed because the medical evidence is not clear as to the 
current nature of the veteran's psychiatric condition.  The 
December 1997 VA examination report diagnosed PTSD, but a 
prior VA examination report, dated in August 1996, diagnosed 
schizophrenia.  Both VA reports indicate that the veteran's 
claims folder was not available, nor reviewed, prior to the 
examinations.  In light of the above, both reports are 
inadequate.  The Court has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  When the medical evidence 
is inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA 
examination is necessary.

In addition, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997, see 64 
Fed. Reg. 32807 (June 18, 1999), and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied).

Finally, the Board notes that precedent holdings of the Court 
issued during the pendency of this appeal provide new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Although many of 
the details of the veteran's alleged stressor experiences are 
not verified, it should be noted that in Suozzi, the Court 
expressly held that a veteran need not prove "every detail" 
of an alleged stressor.  Id. at 311.

Finally, the Board finds that additional development of the 
evidentiary record is in order because VA is on notice of the 
existence of government records which may be relevant to the 
issue under consideration.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curiam).  On his VA examination in 
August 1996, it was noted that the veteran was receiving 
disability benefits from the Social Security Administration 
(SSA).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1999).  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994).
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately unsuccessful should 
be documented in the claims folder.

2.  The RO should contact the veteran and 
provide him with the opportunity to 
clarify all of his inservice stressors.  
Specific names, dates, places, and unit 
assignments are needed for any fellow 
servicepersons whom the veteran reports 
witnessing being injured or killed.  
Dates and places of any mortar attacks 
and sniper fire should also be provided 
to the best of the veteran's ability.  
Copies of all correspondences made and 
information obtained should be added to 
the claims folder.

3.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 
38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(f), and the relevant case law.  
The version of 38 C.F.R. § 3.304(f), most 
favorable to the veteran should be 
employed.  Karnas, supra.  If the RO 
determines that the veteran did not 
engage in combat with the enemy during 
service, it should attempt to verify the 
veteran's alleged stressors, namely (1) 
witnessing fellow soldiers, and at least 
one friend, injured or killed; and, (2) 
being subjected to mortar attacks and 
sniper fire.  It should do so by 
contacting the USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150, and 
requesting any and all pertinent 
information in regard to the veteran's 
alleged stressors during active duty in 
Vietnam with the United States Army, 
Company B, 9th Aviation Battalion, 9th 
Infantry Division, from October 1968 to 
August 1969.  Morning Reports should also 
be obtained, if necessary for 
verification.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary, the service personnel 
records, and all associated documents 
should be sent to USASCRUR, 7798 Cissna 
Road, Springfield, Virginia, 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

5.  After the development requested is 
completed, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
PTSD.  As noted, the readjudication of 
this claim must be in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended effective from March 1997.  
The RO should also carefully consider the 
benefit of the doubt rule within the 
analytical framework provided by 
applicable caselaw for PTSD claims, such 
as in the Suozzi, Cohen and Moreau 
decisions.  In this regard, if the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



